department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date uilc date gl-109620-02 memorandum for associate area_counsel salt lake city cc sb slc from mitchel s hyman senior technician reviewer collection bankruptcy summonses cc pa cbs br1 subject significant service_center advice frivolous collection_due_process_hearing requests this responds to your request for significant advice dated date in connection with a question posed by the ogden service_center issue sec_1 should taxpayer correspondence that contains a vague request for a hearing embedded in a lengthy document comprised of frivolous arguments be considered a request for a cdp hearing if such correspondence is submitted within the time periods prescribed in sec_6320 and or a b should such taxpayer correspondence be treated as a request for an equivalent_hearing if such correspondence is submitted outside of the time period prescribed by sec_6320 and or conclusion sec_1 frivolous correspondence submitted by the taxpayer within the thirty-day period after the issuance of a cdp_notice with language that can be reasonably construed as a request for a hearing should be treated as a request for a cdp hearing frivolous correspondence submitted by the taxpayer outside of the time period with language that can be reasonably construed as a request for a hearing should similarly be treated as a request for an equivalent_hearing however if a document contains vague language that does not specifically request an equivalent_hearing gl-109620-02 the service has the discretion to require the taxpayer to verify that an equivalent_hearing is being requested facts the following fact pattern is common in cases handled by the ogden frivolous_return program frp a taxpayer files a frivolous income_tax return with the service after a notice_of_deficiency is issued and either defaulted or litigated in tax_court the tax is assessed against the taxpayer and a notice_and_demand is sent to the taxpayer the taxpayer fails to pay the assessed deficiency and the service issues a cdp_notice as required by sec_6320 and or at some point before or after the expiration of the time period provided for making a timely cdp request the taxpayer sends the service a document usually consisting of several pages of text containing various types of frivolous arguments the cdp_notice itself may or may not be attached in addition this document contains language that may be construed as a request for a cdp hearing you conclude that if the service can establish a nexus between the incoming document and the cdp_notice and the incoming document is timely the service should treat the document as a proper request for a cdp hearing this request should then be forwarded to appeals even if it only contains frivolous arguments and does not clearly state that a cdp hearing has been requested you also conclude however that similar documents which are untimely should not be forwarded to appeals unless they specifically request a hearing your memorandum requests our views on the procedures that the service centers should use in handling such documents law and analysis sec_6320 notice_of_federal_tax_lien for a notice_of_federal_tax_lien nftl filed after date the service must notify the taxpayer of the filing and provide the taxpayer with an opportunity for a cdp hearing before an impartial appeals officer sec_6320 sec_301_6320-1 the notice must be in writing and must be given in person left at the dwelling or usual place of business_of_the_taxpayer or sent by certified or registered mail to the taxpayer’s last_known_address no more than five business days after the nftl was filed sec_6320 sec_6330 notice prior to levy gl-109620-02 sec_6330 provides that except in cases of jeopardy levies or levies on state tax refunds no levy may be made on any property or right to property of any taxpayer unless the service notifies the taxpayer of its intent to levy and the taxpayer’s right to request a cdp hearing sec_6330 the notice must be in writing and must be issued to the taxpayer at least thirty days before the levy is made sec_6330 the cdp_notice under sec_6330 may be given in person left at the taxpayer’s dwelling or usual place of business or sent by certified or registered mail to the taxpayer’s last_known_address sec_6330 cdp hearing the taxpayer is entitled to one cdp hearing per tax period covered by a lien notice under sec_6320 or levy notice covered by sec_6330 the taxpayer must request a cdp hearing within the thirty day time period that commences the day after the end of the five business_day period following the filing of the nftl sec_301_6320-1q a-c3 additionally a taxpayer has thirty days from the date the pre-levy cdp_notice is issued in which to request a cdp hearing the service may not levy while the cdp hearing and any appeals therefrom are pending sec_6330 a cdp request must be in writing sec_301_6320-1q a-c1 c q a-c1 taxpayers are encouraged to use a form request for a collection_due_process_hearing to request a cdp hearing sec_301_6320-1q a-c1 iii c q a-c1 iii a form requests the following information the taxpayer’s name address daytime phone number taxpayer_identification_number type of tax involved tax period s at issue a statement that the taxpayer requests a hearing with appeals concerning the proposed collection action and the reasons why the taxpayer disagrees with the proposed collection action sec_301_6320-1q a-c1 ii c q a-c1 ii however the failure to use such a form does not invalidate the taxpayer’s cdp request sec_301_6320-1q a-c1 c q a-c1 although a taxpayer is not required to use a specific form in requesting a cdp hearing the request must substantially comply with the regulatory requirements so that the service can identify the writing as a request for a cdp hearing a writing which requests a cdp hearing other than a form must include the taxpayer’s name address daytime telephone number and must be signed by the taxpayer or taxpayer’s representative and dated sec_301_6320-1q a-c1 i c q a-c1 i equivalent_hearing a taxpayer who fails to make a timely request for a cdp hearing is not entitled to a cdp hearing sec_301_6320-1 i however a taxpayer may request an equivalent_hearing id an equivalent_hearing is similar to a cdp gl-109620-02 hearing in that it generally follows the same procedures sec_301 i q a-i1 i q a-i1 the chief distinction is that an appeals’ determination made as a result of an equivalent_hearing is not subject_to judicial review 116_tc_255 see also sec_301_6320-1q a-i5 i q a-i5 service_center procedures and cdp requests we now turn to the specific questions your memorandum presented with respect to the manner in which service centers should respond to certain taxpayer correspondence in a situation when a taxpayer timely responds to the service_center within the thirty-day time period from the issuance of a cdp_notice through correspondence other than a form which contains frivolous arguments and language in the correspondence can reasonably be construed as a request for a hearing we agree that the document should be treated as a proper cdp hearing request every taxpayer who makes a timely cdp request is entitled to an opportunity for a hearing all taxpayers have a statutory right to a hearing regardless of the issues raised see sec_6320 and sec_6330 at the appeals hearing the appeals officer does not need to entertain frivolous arguments raised by the taxpayer and may conclude the hearing once it is determined that the taxpayer has no relevant issues to raise see i r m see generally tipp v commissioner t c memo 114_tc_176 however even if the taxpayer raises only frivolous issues at a hearing the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met and consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the concern that no collection action be more intrusive than necessary sec_6330 thus the fact that a taxpayer raises no significant issues has no bearing on whether he has a right to a hearing further so long as the incoming document can be construed as a request for a cdp hearing even though only vague language such as a request for an administrative process or an adjudication is used a timely filed document should be treated as a valid request for a hearing we do not believe it is necessary for the timely filed document to expressly request a cdp hearing as previously discussed a written request for a cdp hearing in any form other than through the use of a form must include the taxpayer’s name address daytime telephone number and be signed and dated by the taxpayer or the taxpayer’s representative sec_301_6320-1q a-c1 i c q a-c1 i thus in situations where the service receives correspondence from a taxpayer within the thirty day time period after the issuance of a cdp_notice and the correspondence lacks one or more of the above requirements the service gl-109620-02 can request that the taxpayer provide the the missing information if the taxpayer does not perfect the cdp request by providing the required information within the reasonable_time period provided then no valid cdp request has been made in the situation where a taxpayer responds to a cdp_notice more than thirty days after it is issued through correspondence which contains only frivolous arguments we believe such requests should be treated as described below the legislative_history that accompanied the internal_revenue_service restructuring act of provided that the service must provide a hearing equivalent to the pre-levy hearing if later requested by the taxpayer h_r rep no cong 2d sess the regulations at sec_301_6320-1 and sec_301_6330-1 reflect congressional intent that taxpayers who file untimely requests be treated administratively the same as taxpayers who file timely requests ie they be given the same rights to a hearing before appeals we conclude that if a taxpayer submits an untimely document containing only frivolous arguments but with language that can be construed as a request for a hearing and the service_center can reasonably link that document to a cdp_notice sent to the taxpayer such document should as a general matter be treated as a valid request for an equivalent_hearing however in light of the fact that equivalent hearings are not required by statute the service has some discretion to develop reasonable procedures in responding to frivolous documents where the untimely document contains frivolous and vague language and does not specifically request an equivalent_hearing in response to a cdp_notice the service has the discretion to require the taxpayer to verify by a specified deadline that an equivalent_hearing is being requested if the taxpayer declines to verify that he is requesting an equivalent_hearing then the service has the discretion not to grant a hearing please call the attorney assigned this case pincite-3610 if you have any further questions
